Citation Nr: 1732813	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-28 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1972 and from January 1973 to March 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.
 
The Veteran testified in February 2013 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

In August 2014 the Board remanded the issues for further evidentiary development. The case has now been returned to the Board for further appellate action. 

Also in August 2014 the Board referred the issues of entitlement to the restoration of service connection for diabetes mellitus, entitlement to service connection for a neurological disorder secondary to diabetes mellitus, entitlement to service connection for an eye disorder secondary to diabetes mellitus, and entitlement to service connection for residuals of a myocardial infarction, secondary to a 2001 hernia operation and/or Agent Orange exposure. These of these claims was denied in a June 2017 rating decision, and the Veteran has not yet submitted a notice of disagreement with regard to that rating decision. As such, those issues are not presently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to a total disability evaluation based on individual unemployability due to his service-connected disabilities. In pertinent part, the Veteran is service connected for bilateral suprapubic area inguinal hernia repair scars, each rated 10 percent disabling; bilateral ilioinguinal neuropathies with nerve entrapment associated with residuals of right suprapubic area scars from inguinal hernia repair, each rated 10 percent disabling; and for erectile dysfunction associated with left ilioinguinal neuropathies with nerve entrapment, rated as noncompensable.  The combined rating is 30 percent.

The August 2014 Board remand ordered that a VA examination be provided to determine if such service connected disabilities, either singly or cumulatively, render the Veteran unable to maintain and sustain substantially gainful employment. Unfortunately, no examination was provided in relation to the aforementioned instruction.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). As the development ordered by the Board was not completed, the case must be remanded for additional development. Id.

Under 38 C.F.R. § 4.16 (b) (2016), rating boards should refer all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability to the Director of Compensation Service for extraschedular consideration. Records furnished by the Social Security Administration indicate that the Veteran was determined to be disabled in March 2002, primarily as a result of his hernias. As such, on remand the case the RO must document their consideration whether this claim should be referred to the Director of Compensation Service for consideration of entitlement to a total disability rating based on individual unemployability, on an extraschedular basis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding, pertinent VA treatment records, including records from the Huntington VA Medical Center, and Charleston Clinic dating since May 2017. All records received should be associated with the claims file. If the AOJ cannot locate any Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Send the Veteran a letter requesting that he complete and sign a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any pertinent private treatment records which have yet to be submitted to VA.

3. Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to address the current nature and severity of the Veteran's service-connected bilateral suprapubic area scars, bilateral ilioinguinal neuropathies and erectile dysfunction. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner must specifically describe any and all functional impairment due to suprapubic area scars, ilioinguinal neuropathies, and erectile dysfunction, to include the impact of any medication used to treat the foregoing.  The examiner must specifically describe how any functional impairment due to the foregoing disorders impacts the Veteran's ability to obtain or maintain employment.  The examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the appellant's bilateral suprapubic area scars, bilateral ilioinguinal neuropathies and erectile dysfunction alone preclude all forms of substantially gainful employment that are consistent with the Veteran's education and occupational experience.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the physician, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. After the above medical opinion has been obtained the RO must document their consideration as to whether the issue of entitlement to a total disability evaluation based on individual unemployability should be referred to the Director of the Compensation Service for consideration of entitlement to benefits under 38 C.F.R. § 4.16 (b).

Should this case be referred to the Director, the Director must provide an adequate statement of the reasons or bases for any determination offered. All determinations must provide the precise basis for the decision so as to permit appellate review by the Board. The Director must analyze in writing the probative value of the evidence, account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant which would favor the assignment of an extraschedular rating.

5. The AOJ must then review the aforementioned reports to ensure that they are in complete compliance with the directives of this remand, and that the physicians have documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.
 
6. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


